Title: To James Madison from Jonathan Roberts, 6 July 1812
From: Roberts, Jonathan
To: Madison, James


Dear Sir
Capitol July 6th 1812
It is with extreme regret I trouble you further respecting Col. Andersons pretensions to a Brigadier Generalship being perfectly satisfied with the candour you have observed in the interviews we have had on that subject. It must have been apparrent that my solicitude on this subject was not unreasonable. My wish was after making an honest representation of the case to the President to acquiese cheerfully in his decision & to render Col Anderson easy under it in any event. Our interview this morning must be too fresh in your memory to render any further observations necessary. Col. Anderson perfectly acquiesces in Gen. Armstrongs appointment. I trouble you with this in consequence of learning that a representation has been made to you in writing by Dr Seybert & Msrs Findley & Smiley that they had heard that you understood the delegation were desirous the Gentleman should be appointed. This seems to have been done in a manner neither open nor candid. I have no disposition to say more than to them I have said so much & that I wish the President to be informd of my knowledge of the proceeding. Having done nothing in the concern which I believe either incorrect or improper I am perfectly satisfied you should judge of my conduct from the facts within your knowledge. Please to accept the assuran⟨ce⟩ of my high respect & esteem
Jonathan Roberts.

P S Dr Seybert has offerd such an explanation as satisfies me his intention was honorable however mistaken.
